Case 1:18-cr-00373-R.]S Document 146 Filed 11/02/18 Page 1 of 2

U.S. Department of Justicc

 

` " Uml€d Sfafes Afmrriey
Sotrrhern Dr`s!ri`ct Qf`New York n l '7__[ l g
i`he Si."\'."o J 1110/lo Birr`i‘drng
One Smnr .~tndren= `s P.'a:¢i
i-\"e'\i‘ Yr)r'k_ .\"eu‘ l'Orfr 1'0(3¢'}7
November 1,2018
BY ECF

Horiorab|e Richard J. Sul|ivan
United States District Judge
Southern District oi`New York
40 I`-`oley Square

New York. New York 10007

RE: Unilea' Smtes v. T}u'hawn Burgess, er ul., 18 Cr. 373 (R.]S)

Dear lodge Sullivan:

The Government writes as requested by the Court to respectfully propose revised groupings
oi`defendants for trials in this case. 'l`hese groupings accommodate, as best possible, the schedules
of defense counsel. and will efficiently use the Court`s and the jury`s time by concentrating the
presentation of related proof into each trial, As set forth below, the Government proposes three
separate trial groups with each trial group containing five defendants

Tyshawn Burgess

l.

2. l_iloyd Gordon

3. 'l`yquan Robinson
4. Ramal Curtis

5. Robert Rhodes

6. 'l`yrel| Sumpter
7. Kerry Felix

8. Darren Miller

9. Kelly Royster

l

O. Kaemar Wilson

l l. Larry Bayer

12. Devontae Newton
13. 'l`yreek ()garro
14. Ernest |Vlurphy
15. Maurice Curlis

Group l

M

Grou|g 3

Case 1:18-cr-00373-R.]S Document 146 Filed 11/02/18 Page 2 of 2

The Government expects that each trial_if all defendants in the group proceed to trial_will last
approximately three weeks The Government has communicated with counsel for the defendants
regarding their availability for a trial in this ease from May through August of 20l9. Counsel for
defendants in Group l are available for trial beginning May 1,2019.I Counsel for defendants in
Group 2 are available for trial beginning June 10, 2019. Counsel for defendants in Group 3 are

available for trial beginning August 123 2019.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
l //// .//
Byr Y/' "

Karin Portlocl<

Assistant United States Attorney

(2|2) 637-1589

lt lS HHREBY ORDERED THAT a jury trial shall commence oh Monday, April 29, 2019 at 9230
a.m. with respect to the Group l Defendants, a jury trial shall commence On Monday, June
i0, ZGlQ at 9:30 a.m. with respect to the Group 2 Defendants, and a jury trial shall
commence en Monday, Auqust 12, 2019 at 9:30 a.m. With respect to the Group 3 Defehdants.
ns set forth on the record at the October 19, 2018 status conference, Defendants‘
motions are due by January 18, 2019, the qovernment‘s Opposition is due by February S,
20i9, Defendants' replies are due by February 20, 2019, and the parties shall appear for
a status conference On January 25, 2019 at 10:00 a.m. The Court Will set a schedule for

pretrial submissions at a later date.

so onoEnEo___Ww__ H_

Daled. RICHARDJ. SULL|VAN
// /=/ //s

 

' The Government inquired counse|’s availability for the months of May through August. The
Government respectfully requests that trial for Group 1 commence l\/londay. April 29, 2019 to
maximize trial days, ifthat date is acceptable to the Court. The Government is not aware of any
conflict with the schedules of counsel for the defendants in Group l for a trial beginning on

l\/londay, April 29, 2019.

